Per Curiam:.
1. The relief granted upon prayers contained in the answer of the respondent was of such a character that it could not be granted except after final hearing, which could not be had in vacation except upon order passed in term time. Booth v. State of Georgia, 131 Ga. 750 (63 S. E. 502).
2. Under the facts it was error to grant the injunction upon the terms stated in the order.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.

P. P. Brock, for plaintiff in error. M. M. Bakes, contra.